Title: VII: Itinerary for the Southern Tour, February 1791
From: Washington, George
To: 

 
If the President of the United States should be able to commence his tour through the Southern States on the 10th of March it will be regulated as follow

          
            March
            th
            
            
            miles
            
          
          
            Thursday
            10
            
            Chester
            14.4
            
          
          
            Friday
            11
            
            Head of Elk
            32.6
            
          
          
            Saturday
            12
            
            Hartford
            27.6
            
          
          
            Sunday
            13
            
            Baltimore
            24.3
            
          
          
            Monday
            14
            
            Annapolis
            28 
            127.4
          
          
            Tuesday
            15
            }
            Halt 2 days
            
            
          
          
            Wednesday
            16
            
            
          
          
            Thursday
            17
            
            Georgetown
            38 
            
          
          
            Friday
            18
            
            Mount Vn
            16 
            54 
          
          
            
            
            
            Halt 9 days
            
            
          
          
            Monday
            28
            
            Dumfries
            20 
            
          
          
            Tuesday
            29
            
            Frederickg
            25 
            45 
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Thursday
            31
            
            Head Lynchs
            35.4
            
          
          
            April
            1
            
            Richmond
            32 
            67.4
          
          
            
            
            
            Halt 2 days
            
            
          
          
            Monday
            4
            
            Petersburgh
            28 
            
          
          
            Tuesday
            5
            }
            Hallifax
            75 
            103 
          
          
            Wednesday
            6
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Friday
            8
            
            Tarborough
            36 
            
          
          
            Saturday
            9
            }
            New Bern
            81 
            117 
          
          
            Sunday
            10
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Tuesday
            12
            }
            Wilmingtn
            
            
          
          
            Wednesday
            13
            
            95 
          
          
            Thursday
            14
            
            
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Saturday
            16
            }
            Georgetown
             
            127 
          
          
            Sunday
            17
            
          
          
            Monday
            18
            
          
          
            Tuesday
            19
            
          
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Thursday
            21
            }
            Charleston
            
            62 
          
          
            Friday
            22
            
          
          
            
            
            
            Halt 5 days
            
            
          
          
            Thursday
            28
            }
            Savanna
            
            119 
          
          
            Friday
            29
            
          
          
            Saturday
            30
            
          
          
            May
            1
            
          
          
            
            
            
            Halt—2 days
            
            
          
          
            Wednesday
            4
            }
            Augusta
              
            120 
          
          
            Thursday
            5
            
          
          
            Friday
            6
            
          
          
            Saturday
            7
            
          
          
            
            
            
            Halt 2 days
            
            
          
          
            Tuesday
            10
            }
            Columbia
            
            
          
          
            Wednesdy
            11
            
            82 
          
          
            Thursday
            12
            
            
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Saturday
            14
            
            Campden
            35 
            
          
          
            Sunday
            15
            }
            Charlotte
            
            
          
          
            Monday
            16
            75 
            
          
          
            Tuesday
            17
            
            110
          
          
            Wednesd.
            18
            
            Halt 1 day
            
            
          
          
            Thursd.
            19
            
            Salisbury
            40 
            
          
          
            Friday
            20
            
            Salem
            35 
            
          
          
            Saturd.
            21
            
            Guilford
            25 
            100 
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Monday
            23
            }
            Hilsbo: 45  Harrisburg40 Willimsburg 12
            
            97 
          
          
            Tuesd.
            24
            
          
          
            Wedny
            25
            
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Friday
            27
            }
            By Taylrs ferry 10 toPetersburgh 83
            
            93 
          
          
            Saturd.
            28
            
          
          
            Sunday
            29
            
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Tuesd.
            31
            
            Richmond
            28 
            
          
          
            June
            1
            
            Head Lynchs
            32 
            
          
          
            Thursd.
            2
            
            Frederksburgh
            35½ 
            95½ 
          
          
            
            
            
            Halt 1 day
            
            
          
          
            Saturd.
            4
            
            Mt Vernon
            
            45 
                    
          
          
            
            
            
            Halt 8 days
            
            
          
          
            Mondy
            13
            
            Bladensburgh
            24 
          
          
            Tuesdy
            14
            
            Baltimore
            34 
            
          
          
            Wedny
            15
            
            Susquehanna
            36 
            
          
          
            Thursd.
            16
            
            Wilmington
            35½ 
            
          
          
            Friday
            17
            
            Philadelpa
            27½ 
            157 
          
          
            
            
            
            
            Total   
            1816½ 
          
        
